Name: Commission Regulation (EEC) No 3748/88 of 30 November 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 328/44 Official Journal of the European Communities 1 . 12. 88 COMMISSION REGULATION (EEC) No 3748/88 of 30 November 1988 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3657/88 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3398/88 Q, as last amended by Regulation (EEC) No 3691 /88 (8); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3398/88 to the infor Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (*) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) are as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (") for sunflower seed harvested and processed in Portugal is fixed in Annex III. Article 2 This Regulation shall enter into force on 1 December 1988 . This Regulation shall be binding in its entirety and directly applicable in ail Member States . Done at Brussels, 30 November 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p. 3025/66 (2) OJ No L 197, 26. 7. 1988, p. 1 . 3) OJ No L 164, 24. 6. 1985, p. 11 . ( «) OJ No L 318, 25. 11 . 1988, p. 8 . 0 OJ No L 167, 25. 7. 1972, p. 9 . 0 OJ No L 197, 26. 7. 1988, p. 10 . 0 OJ No L 299, 1 . 11 . 1988, p. 41 . &lt;*\ OT No L 321 , 26. 11 . 1988, p. 35. O OJ No L 266, 28 . 9 . 1983, p. 1 . (10) OJ No L 53, 1 . 3 . 1986, p. 47. ") OJ No L 183, 3 . 7. 1987, p. 18 . 1 . 12. 88 Official Journal of the European Communities No L 328/45 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 12 1 2 3 4 5 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : 0,580 0,000 20,251 0,580 0,000 20,494 0,580 0,000 19,938 0,580 0,000 20,107 0,580 0,000 20,275 0,580 0,000 ' 20,519 (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 48,19 53,78 969,22 144,33 174,01 16,037 11,779 29 933 2 184,40 48,76 54,42 989,59 " 150,39 179,53 16,726 12,679 31 809 2 195,22 47,47 52,96 962,74 145,94 174,54 16,231 12,252 30 710 2 039,45 47,92 53,41 970,90 147,19 176,03 16,370 12,336 30 848 2 026,21 48,32 53,85 979,02 148,43 177,50 16,508 12,441 31 110 2 045,07 49,16 54,74 990,80 150,27 179,65 16,713 12,515 31 155 1 988,10 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 89,44 3 049,13 89,44 3 086,71 89,44 2 996,13 89,44 3 009,39 89,44 3 035,42 89,44 3 033,61 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,00 4 360,52 0,00 4 405,15 0,00 4 279,33 0,00 4 287,74 0,00 4 318,43 0,00 4 302,69 Official Journal of the European Communities 1 . 12. 88No L 328/46 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 1 . Gross aids (ECU) :  Spain \  Portugal  Other Member States 3,080 2,500 22,751 3,080 2,500 22,994 3,080 2,500 22,438 3,080 2,500 22,607 3,080 2,500 22,775 3,080 2,500 23,019 2. Final aids : \ I 1 \ (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 54,09 60,40 1 089,39 163,02 195,89 18,115 13,420 33 925 2 556,39 54,67 61,04 1 110,31 169,35 201,64 18,836 14,367 35 897 2 567,21 53,37 59,58 1 083,46 164,90 196,65 18,341 13,940 34 798 2 411,44 53,82 60,02 1 091,62 166,15 198,13 18,480 14,024 34 936 2 398,21 54,22 60,47 1 099,73 167,39 199,60 18,618 14,129 35 198 2 417,06 55,06 61,36 1 111,52 169,23 201,76 18,82? 14,203 35 242 .2 360,10 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 474,98 3 434,66 474,98 3 472,24 474,98 3 381,66 474,98 3 394,92 474,98 3 420,96 474,98 3 419,14 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 470,02 4 830,53 470,02 4 875,17 470,02 4 749,34 . 470,02 4 757,76 470,02 4 788,45 470,02 4 772,71 1 . 12. 88 Official Journal of the European Communities No L 328/47 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 \ 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 5,170 0,000 24,333 5,170 0,000 24,611 5,170 0,000 24,218 5,170 0,000 24,596 5,170 0,000 ¢ 24,974 2. Final aids : (a) Seed harvested and processed in (') :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 57,85 64,59 ¢ 1 165,24 174,52 209,59 19,394 14,389 36 342 2 753,98 58,50 65,33 1 188,39 181,37 215,86 20,174 15,405 38 461 2 768,03 57,59 64,29 1 169,41 178,19 212,32 19,820 15,094 37 634 2 640,04 58,53 65,30 1 187,66 181,07 215,66 20,140 15,328 38 125 2 664,12 59,42 66,30 1 205,92 183,94 219,01 20,459 15,585 38 746 2 721,74 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) / 797,28 3 711,13 797,28 3 754,15 797,28 3 688,24 797,28 3 733,09 797,28 3 791,35 (c) Seed harvested in Portugal and processed : .  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) * 0,00 6 849,70 6 651,44 0,00 6 902,32 6 702,54 0,00 6 804,72 6 607,77 0,00 6 854,79 6 656,38 0,00 6 928,18 6 727,65 3. Compensatory aids :  in Spain (Pta) 3 656,59 3 699,60 3 633,70 3 678,54 3 736,81 4. Special aid :  in Portugal (Esc) 6 651,44 6 702,54 6 607,77 6 656,38 6 727,65 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0298070. , ANNEX IV Exchange rate of the ECU to be used (or converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,073730 2,339400 43,450100 7,087540 7,996920 0,776555 0,654149 1 539,79 172,42600 172,77200 136,02700 2,069380 2,335910 43,445200 7,092330 8,000560 0,776809 0,655559 1 546,34 174,70700 173,67500 136,46300 2,065390 2,331370 43,428800 7,096530 8,005580 0,777202 0,657167 1 552,91 176,73700 174,47700 136,99800 2,061220 2,327660 43,420800 7,103040 8,013400 0,777943 0,658510 1 558,91 178,63600 175,53900 137,57500 2,061220 2,327660 43,420800 7,103040 8,013400 0,777943 0,658510 1 558,91 178,63600 175,53900 137,57500 2,049690 2,316810 43,393600 7,120730 8,034270 0,779878 0,662763 1 575,34 183,89800 178,39000 139,31200